         Case 1:18-cv-00637-RP Document 158 Filed 05/21/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


 DEFENSE DISTRIBUTED and                  §                     Case No. 1:18-CV-637
 SECOND AMENDMENT FOUNDATION, §
 INC.,                                    §
                                          §
                       Plaintiffs,        §
                                          §
                       v.                 §
                                          §                      Plaintiffs’ Notice of
 UNITED STATES DEPARTMENT                 §                    Supplemental Authority
 OF STATE, ANTHONY BLINKEN, in his §
 official capacity as Secretary of State; §
 DIRECTORATE OF DEFENSE TRADE             §
 CONTROLS; MIKE MILLER, in his            §
 official capacity as Deputy Assistant    §
 Secretary of Defense Trade Controls;     §
 SARAH HEIDEMA, in her official capacity §
 as Director of Policy, Office of Defense §
 Trade Controls Policy,                   §
                                          §
 and                                      §
                                          §
 GURBIR GREWAL, Attorney General of       §
 the State of New Jersey                  §
                                          §
                        Defendants.       §



       Plaintiffs Defense Distributed and the Second Amendment Foundation, Inc. (“SAF”) file

this notice of supplemental authority regarding their motion for a preliminary injunction against

the United States Department of State, Anthony Blinken, Directorate of Defense Trade Controls,

Mike Miller, and Sarah Heidema (“the State Department”). See Doc. 152 (motion), Doc. 155

(response), Doc. 156 (reply). Before the Court rules on this motion, it should account for important

new developments that may entail a substantial change in the State Department’s position.
          Case 1:18-cv-00637-RP Document 158 Filed 05/21/21 Page 2 of 4




                       NOTICE OF SUPPLEMENTAL AUTHORITY

       After the Court heard oral argument on Plaintiffs’ motion for a preliminary injunction, the

State Department took actions that may materially impact the motion’s need for relief. The

development occurred in the Washington II litigation’s appeal—the one spurring the debate about

whether or not the Ninth Circuit panel’s judgment took effect immediately, as opposed to upon

mandate issuance. In that appeal, the State Department on May 18, 2021, filed a “Consent Motion

to Issue the Mandate” that asked the Ninth Circuit to issue the mandate “immediately”:




Exhibit A at 1.   The motion went on to say that the Ninth Circuit should “issue the mandate

immediately so that the State Department can remove [3D-printing software and technology for

firearms, or firearm frames or receivers] from the U.S. Munitions List.” Id. at 3.

       The Ninth Circuit has not yet acted on the motion. Still, the State Department’s decision

to request immediate mandate issuance entails a substantial change of position that matters here.

       In light of this development, the Court should defer a decision on Plaintiffs’ motion for a

preliminary injunction until the current need for injunctive relief can be re-assessed. Specifically,

the decision should be deferred until the State Department has an opportunity to express a position

about whether and to what extent it continues to oppose the relief requested by Plaintiff’s motion

for a preliminary injunction.


                                             1
        Case 1:18-cv-00637-RP Document 158 Filed 05/21/21 Page 3 of 4




Date: May 21, 2021.                      Respectfully submitted,

                                         BECK REDDEN LLP
                                         By /s/ Chad Flores
                                         Chad Flores
                                         cflores@beckredden.com
                                         State Bar No. 24059759
                                         Daniel Nightingale
                                         dhammond@beckredden.com
                                         State Bar No. 24098886
                                         Hannah Roblyer
                                         hroblyer@beckredden.com
                                         State Bar No. 24106356
                                         1221 McKinney St., Suite 4500
                                         Houston, TX 77010
                                         (713) 951-3700 | (713) 952-3720 (fax)

                                         CLARK HILL PLC
                                         Matthew A Goldstein
                                         1001 Pennsylvania Avenue Northwest
                                         Suite 1300 South
                                         Washington, DC 20004
                                         (202) 550-0040

                                         Josh Blackman
                                         joshblackman@gmail.com
                                         Texas Bar No. 24118169
                                         1303 San Jacinto Street
                                         Houston, TX 77002
                                         (202) 294-9003 | (713) 646-1766 (fax)

                                         Attorneys for Plaintiffs Defense Distributed
                                         and Second Amendment Foundation, Inc.




                                   2
          Case 1:18-cv-00637-RP Document 158 Filed 05/21/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

       I certify that a copy of this filing was served on all parties and/or their counsel of record
through a manner authorized by Federal Rule of Civil Procedure 5(b) on May 21, 2021.


                                                      /s/ Chad Flores
                                                      Chad Flores




                                              3
